IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00205-CR

CHRISTOPHER JASON HALL,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                         From the 220th District Court
                             Bosque County, Texas
                       Trial Court No. 06-11-14071 BCCR


                                      ORDER


      The reporter’s record in this proceeding was filed on October 3, 2014.

Accordingly, appellant’s motion for extension of time to file the reporter’s record is

dismissed as moot.

      Because the record has been filed, appellant’s brief is currently due November 3,

2014. Appellant’s motion for extension of time to file his brief is granted. Accordingly,

appellant’s brief is due November 17, 2014.

                                         PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed as moot; motion granted
Order issued and filed October 30, 2014




Hall v. State                              Page 2